 

Case 8:17-bk-07940-MGW_ Doc 272-1

=

wb}
FIFTH THIRD BANK
(TAMPA BAY) Ye
P.O. BOX 630900 CINCINNATI OH 45263-0900 es
DAVID J ARRIGONI 0
3821 CALLIANDRA DR

SARASOTA FL 34232-1223
465

Filed 08/28/20 Page 1of 12

Statement Period Date: 4/1/2020 - 4/30/2020

Account Type: 5/3 FREE CHECKING

Account Number; 7921631425

Banking Center: Valrico

Customer Service: 800-972-3030

Internet Banking & Bill Payment: 53.com

 

THANK YOU FOR BEING A FIFTH THIRD CUSTOMER, WE GREATLY VALUE YOUR TRUST AND CONFIDENCE AND SINCERELY APPRECIATE THE

OPPORTUNITY TO SERVE YOU.

 

 

 

Account Summary - 7921631425

a

 

 

 

 

 

 

 

 

 

 

 

 

 

04/01 Beginning Balance $1,706.93 Number of Days in Period 30
2 Checks $(1,649.00)
4 Withdrawals / Debits $(1,253.86)
3. Deposits / Credits $5,093.93
04/30 Ending Balance $3,898.00
Fee Summary This Period 2020 Year To Date 2019 Fee Totals
Total Overdraft Fees $0.00 $0.00 ($185.00)
Total Return Item Fees $0.00 ($37.00) ($37.00)
Total Reversed, Overdraft $0.00 $0.00 $0.00
and Return Item Fees
Checks 2 checks totaling $1,649.00
* Indicates gap in check sequence i = Electronic Image Substitute Check
umber Date Paid Amount umber Date Paid Amount
120 i 04/06 1,570.00 /9039%i 04/30 79.00
Withdrawals / Debits 4 items totaling $1,253.86
Date Amount Description
04/13 650.00 5/3 ONLINE TRANSFER TO CK: XXXXXX1417 REF # 00641749768
04/20 0.00 5/3 ONLINE TRANSFER TO CK: XXXXXX1417 REF # 00643117335
04/24 500.00 5/3 ONLINE TRANSFER TO CK: XXXXXX1417 REF # 00644097051
04/27 A.86 MERCHANT PAYMENT WM SUPERCENTER # - 550051 Wal-Mart Super Center TAMPA FL ON 042720 FROM
CARD#: XOOXOKXXXXXXXKOB0X
Deposits / Credits 3 items totaling $5,093.93
Date Amount Description
04/10 1,546.96 ARRIGONI INSURAN PAYROLL 01820000-0339-0 041020
04/17 2,000.00 DEPOSIT
04/24 1,546.97 ARRIGONI INSURAN PAYROLL 01820000-0339-0 042420
Daily Balance Summary
Date Amount Date Amount Date Amount
04/06 136.93 04/17 3,033.89 04/27 3,977.00
04/10 1,683.89 04/20 2,933.89 04/30 3,898.00
04/13 1,033.89 04/24 3,980.86

 

 

For additional information and account disclosures, please visit www.53.com

Page 1 of 2
Case 8:17-bk-07940-MGW Doc 272-1 Filed 08/28/20 Page 2 of 12

FIFTH THIRD BANK

This page intentionally left blank.

Page 2 of 2

 

 
   

Case 8:17-bk-07940-MGW_ Doc 272-1
aE

FIFTH THIRD BANK

Saget CINCINNATI OH 45263-0900 ee

DAVID J ARRIGONI 0

3821 CALLIANDRA DR

SARASOTA FL 34232-1223

Filed 08/28/20 Page 3 of 12

Statement Period Date: 5/1/2020 - 5/31/2020
Account Type: 5/3 FREE CHECKING
Account Number: 7921631425

Banking Center: Valrico
Customer Service: 800-972-3030
Internet Banking & Bill Payment: 53.com

 

 

THANK YOU FOR BEING A FIFTH THIRD CUSTOMER. WE GREATLY VALUE YOUR TRUST AND CONFIDENCE AND SINCERELY APPRECIATE THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For additional information and account disclosures, please visit www.53.com

 

OPPORTUNITY TO SERVE YOU.
Account Summary - 7921631425
05/01 Beginning Balance $3,898.00 Number of Days in Period 31
3. Checks $(2,458.00)
5 Withdrawals / Debits $(2,090.42)
5 Deposits / Credits $4,665.98
05/31 Ending Balance $4,015.56
Fee Summary This Period 2020 Year To Date 2019 Fee Totals
Total Overdraft Fees $0.00 $0.00 ($185.00)
Total Return Item Fees $0.00 ($37.00) ($37.00)
Total Reversed, Overdraft $0.00 $0.00 $0.00
and Return Item Fees
Checks 3 checks totaling $2,458.00
* Yptlicates gap in check sequence i= ElectronicImage § s = Substitute Check
Number Date Paid Amount mber Date Paid Amount umber Date Paid Amount
Jat i 05/04 1,729.00 . 040% 05/19 79.00 “ 9042*i 05/01 650.00
Withdrawals / Debits P 5 items totaling $2,090.42
Date Amount Description
05/04 9,71 DEBIT CARD PURCHASE AT DG HARDWARE., SARASOTA, FL ON 050120 FROM CARD#:
XXXXXXXXXXXX08B00
05/08 00 00 5/3 ONLINE TRANSFER TO CK: XXXXXX1417 REF # 00646712719
05/11 5.71 MERCHANT PAYMENT WAL Wal-Mart Sup - 920046 2392 WAL-SAMS SARASOTA FL ON 051120 FROM
CARD#: OOOOOOKXKXXK0BOX
05/13 00.00 5/3 ONLINE TRANSFER TO CK: XXXXXX1417 REF # 00647412893
05/26 375.00 5/3 ONLINE TRANSFER TO CK: XXXXXX1417 REF # 00649487708
Deposits / Credits 5 items totaling $4,665.98
Date Amount Description
05/08 1,546.96 ARRIGONI INSURAN PAYROLL 01820000-0339-0 050820
05/22 1,546.97 ARRIGONI INSURAN PAYROLL 01820000-0339-0 052220
05/22 100.00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1417 REF # 00649117244
05/26 475.00 RECEIVED ZELLE PMT ID WFCDRYLRMBXC
05/27 997.05 DEPOSIT
Daily Balance Summary
Date Amount Date Amount Date Amount
05/01 3,248.00 05/11 2,050.54 05/22 2,918.51
05/04 1,509.29 05/13 1,350.54 05/26 3,018.51
05/08 2,056.25 05/19 1,271.54 05/27 4,015.56

Page 1 of 2
Case 8:17-bk-07940-MGW Doc 272-1 Filed 08/28/20 Page 4 of 12

FIFTH THIRD BANK

 

 

 

Page 2 of 2

 
Case 8:17-bk-07940-MGW

FIFTH THIRD BANK

(TAMPA BAY)

P.O. BOX 630900 CINCINNATI OH 45263-0900
— DAVID J ARRIGONI

3821 CALLIANDRA DR
—_—= SARASOTA FL 34232-1223
—aS

Doc 272-1

0

497

Filed 08/28/20 Page 5of 12

Statement Period Date: 6/1/2020 - 6/30/2020
Account Type: 5/3 FREE CHECKING
Account Number: 7921631425

Banking Center: Valrico
Customer Service: 800-972-3030
Internet Banking & Bill Payment: 53.com

 

 

THANK YOU FOR BEING A FIFTH THIRD CUSTOMER. WE GREATLY VALUE YOUR TRUST AND CONFIDENCE AND SINCERELY APPRECIATE THE

 

 

 

 

 

 

 

 

 

 

 

OPPORTUNITY TO SERVE YOU.
Account Summary - 7921631425
06/01 Beginning Balance $4,015.56 Number of Days in Period 30
4 Checks $(2,938.30)
4 Withdrawals / Debits $(2,015.00)
5 Deposits / Credits S443. 93
06/30 Ending Balance ( See
Fee Summary —Fhis Period — 2020 Year To Date 2019 Fee Totals
Total Overdraft Fees $0.00 $0.00 ($185.00)
Total Return Item Fees $0.00 ($37.00) ($37.00)
Total Reversed, Overdraft $0.00 $0.00 $0.00
and Return Item Fees
Checks 4 checks totaling $2,938.30
* Indicates gap in check sequence i= ElectronicImage §s = Substitute Check
Number Date Paid Amount mber Date Paid Amount Number Daté Paid Amount
abs i 06/04 2,000.00 1045*i 06/25 1.80 9049*i \/ 06/11 857.50
043*i 06/09 79,00
Withdrawals / Debits 4 items totaling $2,015.00
Date Amount Description
06/04 ~/706.00 5/3 ONLINE TRANSFER TO CK: XXXXXX1417 REF # 00651319138
06/09 (0.00 5/3 ONLINE TRANSFER TO CK: XXXXXX1417 REF # 00652244381
06/24 5.00 5/3 ONLINE TRANSFER TO CK: XXXXXX1417 REF # 00654888293
06/24 50.00 5/3 ONLINE TRANSFER TO CK: XXXXXX1417 REF # 00654885761

 

 

Deposits / Credits

5 items totaling $4,143.93

 

Date Amount Description

06/04 50.00 RECEIVED ZELLE PMT ID WFCDMCBCZODT

06/05 1,546.96 ARRIGONI INSURAN PAYROLL 01820000-0339-0 060520

06/15 950.00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1417 REF # 00653324928
06/19 1,546.97 ARRIGONI INSURAN PAYROLL 01820000-0339-0 061920

06/22 50.00 RECEIVED ZELLE PMT ID WFCDUIL92GLU

 

 

Daily Balance Summary

 

Date Amount Date Amount Date Amount
06/04 1,365.56 06/11 1,276.02 06/22 3,822.99
06/05 2,912.52 06/15 2,226.02 06/24 3,207.99
06/09 2,133.52 06/19 3,772.99 06/25 3,206.19

 

 

For additional information and account disclosures, please visit www.53.com

Page 1 of 2
Case 8:17-bk-07940-MGW Doc 272-1 Filed 08/28/20 Page 6 of 12

—t}—_

FIFTH THIRD BANK

This page intentionally left blank.

Page 2 of 2

 

 
Case 8:17-bk-07940-MGW_ Doc 272-1

 

FIFTH THIRD BANK

Filed 08/28/20 Page 7 of 12

Statement Period Date: 4/1/2020 - 4/30/2020
Account Type: 5/3 FREE CHECKING
Account Number: 7921631417

Banking Center: Valrico
Customer Service: 800-972-3030
Internet Banking & Bill Payment: 53.com

(TAMPA BAY) ARS
P.O, BOX 630900 CINCINNATI OH 45263-0900 ee
m= DAVID J ARRIGONI
3821 CALLIANDRA DR 0
mm SARASOTA FL 34232-1223
Sse
=

 

 

THANK YOU FOR BEING A FIFTH THIRD CUSTOMER. WE GREATLY VALUE YOUR TRUST AND CONFIDENCE AND SINCERELY APPRECIATE THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPPORTUNITY TO SERVE YOU.
Account Summary - 7921631417
04/01 Beginning Balance $11.11 Number of Days in Period 30
1 Checks $(1,077.16)
1 Withdrawals / Debits $(750.00)
4 Deposits / Credits $2,474.00
04/30 Ending Balance $657.95
Fee Summary This Period 2020 Year To Date 2019 Fee Totals
Total Overdraft Fees $0.00 ($37.00) ($296.00)
Total Return Item Fees $0.00 $0.00 $0.00
Total Reversed, Overdraft $0.00 $0.00 $0.00
and Return Item Fees
Check 1 check totaling $1,077.16
* Indicates gap in check sequence i= ElectronicImage — s = Substitute Check
Nyimber Date Paid Amount
 fox4 04/14 1,077.16
ithdrawals / Debits 1 item totaling $750.00
ate Amount Description
,/04/10 750.00 5/3 ONLINE PYMT TO NATIONSTAR- ACCT XXXXX5648
Deposits / Credits 4 items totaling $2,474.00
Date Amount Description
04/07 1,224.00 Destination Real SIGONFILE DBJBK 040720
04/13 650.00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1425 REF # 00641749768
04/20 100.00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1425 REF # 00643117335
04/24 500.00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1425 REF # 00644097051

 

 

Daily Balance Summary

 

Date Amount Date Amount Date Amount
04/07 1,235.11 04/13 1,135.11 04/20 157.95
04/10 485.11 04/14 57.95 04/24 657.95

 

 

For additional information and account disclosures, please visit www.53.com

Page 1 of 2
Case 8:17-bk-07940-MGW Doc 272-1 Filed 08/28/20 Page 8 of 12

FIFTH THIRD BANK

This page intentionally teft blank.

Page 2 of 2
Case 8:17-bk-07940-MGW_ Doc 272-1

FIFTH THIRD BANK

(TAMPA BAY)

P.O. BOX 630900 CINCINNATI OH 45263-0900 Re

— DAVID J ARRIGONI

3821 CALLIANDRA DR
SARASOTA FL 34232-1223

Filed 08/28/20 Page 9 of 12

Statement Period Date: 5/1/2020 - 5/31/2020
Account Type: 5/3 FREE CHECKING
Account Number: 7921631417

Banking Center: Valrico
0 Customer Service: 800-972-3030
Internet Banking & Bill Payment: 53.com

428

 

 

OPPORTUNITY TO SERVE YOU.

THANK YOU FOR BEING A FIFTH THIRD CUSTOMER. WE GREATLY VALUE YOUR TRUST AND CONFIDENCE AND SINCERELY APPRECIATE THE

 

 

 

Account Summary - 7921631417

 

 

 

 

 

 

 

 

05/01 Beginning Balance $657.95 Number of Days in Period 31
3. Checks $(1,327.16)
5 Withdrawals / Debits $(1,814.96)
5 Deposits / Credits $2,964.00
05/31 Ending Balance $479.83
Fee Summary This Period 2020 Year To Date 2019 Fee Totals
Total Overdraft Fees ($37.00) ($74.00) ($296.00)
Total Return Item Fees $0.00 $0.00 $0.00
Total Reversed, Overdraft $0.00 $0.00 $0.00
and Return Item Fees
Checks 3 checks totaling $1,327.16
* Indicates gap in check sequence i = Electronic Image i. = Substitute Check
{Number Date Paid Amount umber Date Paid Amount Number Date Paid Amount
\J9035 | 05/01 125.00 ._4036 i 05/05 1,077.16 \$037 i 05/28 125.00
Withdrawals / Debits 5 items totaling $1,814.96
Date Amotint Description
05/06 ~R7.00 OVERDRAFT FEE
05/12 0.00 5/3 ONLINE PYMT TO NATIONSTAR- ACCT XXXXX5648
05/18 98.96 DEBIT CARD PURCHASE AT ASI PREFERRED INSU, ST. PETERSBUR, FL ON 051520 FROM CARD#:
, XXXXXXXXKXKX1 154
05/22 ‘100.00 5/3 ONLINE TRANSFER TO CK: XXXXXX1425 REF # 00649117244
05/26 ~J 629.00 DEBIT CARD PURCHASE AT CAPITOL PREFERRED, 8007344749, FL ON 052220 FROM CARD#:

XOOOOXOOOXXXXX 1 154

 

 

Deposits / Credits

5 items totaling $2,964.00

 

Date Amount Description

05/06 363.50 Destination Real SIGONFILE NYD1L 050620

05/08 1,000.00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1425 REF # 00646712719
05/13 700,00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1425 REF # 00647412893
05/18 525.50 Destination Real SIGONFILE S5RYFL 051820

05/26 375.00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1425 REF # 00649487708

For additional information and account disclosures, please visit www.53.com

Page 1 of 2

 
Case 8:17-bk-07940-MGW_ Doc 272-1

—_}—.

FIFTH THIRD BANK

Filed 08/28/20

Page 10 of 12

 

 

Daily Balance Summary
Date

Amount

Date

 

Amount Date Amount
05/01 532.95 05/12 32.29 = 05/22 858.83
05/05 (544.21) 05/13 732.29 05/26 604.83
05/06 (217.71) 05/18 958.83 05/28 479.83
05/08 782.29

 

 

Page 2 of 2

 

 
Statement Period Date: 6/1/2020 - 6/30/2020
Account Type: 5/3 FREE CHECKING
Account Number: 7921631417

Banking Center: Valrico

Customer Service: 800-972-3030
Internet Banking & Bill Payment: 53.com

Case 8:17-bk-07940-MGW Doc 272-1 Filed 08/28/20 Page 11 of 12
FIFTH THIRD BANK
(TAMPA BAY) :
P.O. BOX 630900 CINCINNATI OH 45263-0900 . is
== DAVID J ARRIGONI
SS 3821 CALLIANDRA DR 7
SARASOTA FL 34232-1223
496

 

 

THANK YOU FOR BEING A FIFTH THIRD CUSTOMER. WE GREATLY VALUE YOUR TRUST AND CONFIDENCE AND SINCERELY APPRECIATE THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPPORTUNITY TO SERVE YOU.
Account Summary - 7921631417
06/01 Beginning Balance $479.83 Number of Days in Period 30
1 Checks $(1,077.16)
2 Withdrawals / Debits $(1,700.00)
6 Deposits / Credits pp,
06/30 Ending Balance $761.67 )
po
Fee Summary This Period | 2020 Year To Date 2019 Fee Totals
Total Overdraft Fees $0.00 ($74.00) ($296.00)
Total Return Item Fees $0.00 $0.00 $0.00
Total Reversed, Overdraft $0.00 $0.00 $0.00
and Return Item Fees
Check 1 check totaling $1,077.16
* Indicates gap in Cee PETE |= Electronic Image 5 = Substitute Check
Number Date Paid Amount
\40338 i \A6/12 1,077.16
Withdrawals / Debits 2 items totaling $1,700.00
Date Apnount Description
06/12 750.00 5/3 ONLINE PYMT TO NATIONSTAR- ACCT XXXXX5648
06/15 950.00 5/3 ONLINE TRANSFER TO CK: XXXXXX1425 REF # 00653324928
Deposits / Credits 6 items totaling $3,059.00
Date Amount Description
06/04 700.00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1425 REF # 00651319138
06/09 700.00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1425 REF # 00652244381
06/10 328.50 Destination Real SIGONFILE NX6YL 061020
06/15 715.50 Destination Real SIGONFILE 1SC4M 061520
06/24 265.00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1425 REF # 00654888293
06/24 350.00 5/3 ONLINE TRANSFER FROM CK: XXXXXX1425 REF # 00654885761

 

 

Daily Balance Summary

 

Date Amount Date Amount Date Amount
06/04 1,179.83 06/10 2,208.33 06/15 146.67
06/09 1,879.83 06/12 381.17 06/24 761.67

 

 

For additional information and account disclosures, please visit www.53.com

 

Page 1 of 2
Case 8:17-bk-07940-MGW Doc 272-1 Filed 08/28/20 Page 12 of 12

FIETH THIRD BANK

This page intentionally left blank.

Page 2 of 2

 

 
